Title: From Thomas Jefferson to Josef Ignacio de Viar and Josef de Jaudenes, 17 February 1793
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



Gentlemen
Philadelphia Feb. 17. 1793.

I have duly received your favor of the 15th. and return you my thanks for the observations you are so good as to make. The Canary islands shall be specially noted in the Report, and the duty on flour reexported to the colonies shall be stated, as I know it to be, common to the flour of all foreign nations, and not confined to ours alone. I will make enquiries as to the nature of the commerce we carry on with the island of Trinidad, as I do not possess any information which made it worthy of particular remark. If you can furnish me with any, I shall be particularly thankful.
The session of Congress approaching so nearly to it’s close, as to render it doubtful whether they will enter on the subject of this report, permit me to sollicit your further attention to that part of it which respects Spain and the US. and a friendly communication of any information you may be able to obtain on the subject between this and the next session of the legislature, and be assured that it is among my first wishes to cultivate with sincerity mutual interests, good offices and friendship between our nations. I have the honor to be with great & sincere respect & esteem, Gentlemen Your most obedt & most humble servt

Th: Jefferson

